DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 8/3/2022, has been entered. Claims 1-20 are pending with claims 17-20 being withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conn et al. (US 20150218937) in view of Williams et al. (WO 2020102310 - citing from US 2022/0010625 for ease of understanding).
Regarding claims 1 and 9 : Conn discloses a computer-implemented downhole telemetry method and system comprising generating a first data-carrying signal which propagates along a wellbore having a drill string therein ([0021], [0022]). Conn discloses that the drill string comprises a rotary steerable system (“RSS”) that generate a noise signal which also propagates along the wellbore ([0021]). Conn does not explicitly disclose that the RSS has RSS pads and that the noise signal is generated by the pads. However, Conn explicitly discloses that a RSS generates noise downhole that interferes with telemetry ([0021]). Williams discloses that a RSS can comprise pads ([0005]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Conn so that the RSS comprised pads as taught by Williams. As both Conn and Williams teach a RSS, as Conn is silent regarding the details of a RSS, and as Williams explicitly teaches pads, it would have been within routine skill to have selected a RSS system from a finite selection of RSS’s. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. The examiner finds that Conn, as modified by Williams, discloses the drill string comprises a rotary steerable system (“RSS”) having RSS pads that generate an RSS pad noise signal which also propagates along the wellbore (Conn discloses that a RSS makes noise and Williams discloses that an RSS has pads which are found to at least contribute to the RSS noise).
Conn, as modified by Williams, discloses detecting a second data-carrying signal at a controller, that the second data-carrying signal is comprised of the first data-carrying signal and the RSS pad noise signal (Conn - [0021]; Williams - [0005]). Conn, as modified by Williams, discloses applying an adaptive filter 40 to the second data-carrying signal in order to filter the RSS pad noise signal and generate a third data-carrying signal having a reduced RSS pad noise content (Conn - [0020]-[0021], [0028]-[0031]; Williams - pads). Conn, as modified by Williams, discloses outputting the third data-carrying signal (Conn - [0020]-[0021], [0028]-[0031]; Williams - pads). 
Regarding claims 2 and 10: Conn, as modified by Williams, discloses that filtering the RSS pad noise signal comprises performing frequency analysis of the second data-carrying signal, that based upon the frequency analysis, identifying frequency peaks of the RSS pad noise signal present within the second data-carrying signal and filtering the RSS pad noise signal (Conn - [0022]-[0024], claim 12; Williams - pads). 
Regarding claims 3 and 11: Conn, as modified by Williams, discloses that filtering the RSS pad noise signal comprises obtaining a reference signal which does not include the RSS pad noise signal, comparing the second data-carrying signal to the reference signal, that based upon the comparison, identifying the RSS pad noise signal in the second data- carrying signal, and filtering the RSS pad noise signal (Conn - [0022]-[0024], 0037]-[0039]; Williams - pads). 
Regarding claims 4 and 12: Conn, as modified by Williams, discloses that filtering the RSS pad noise signal comprises obtaining a reference signal when the RSS is running, comparing the second data-carrying signal to the reference signal, that based upon the comparison, identifying the RSS pad noise signal in the second data-carrying signal, and filtering the RSS pad noise signal (Conn - [0022]-[0024], 0037]-[0039]; Williams - pads). 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conn et al. (US 20150218937) and Williams et al. (WO 2020102310 - citing from US 20220010625 for ease of understanding), as applied to claims 1 and 9 above, and further in view of Barak et al. (US 20180298749).
Conn and Williams disclose the invention substantially as claimed and as discussed above.
Regarding claims 8 and 16: Conn, as modified by Williams, does not explicitly disclose that the decoded third data-carrying signal is used to conduct a wellbore operation, perform a drilling operation or adjust a drilling operation. Barak teaches filtering interference in mud pulse telemetry, providing a filtered signal output, and modifying a drill configuration based on the signal output ([0017]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized the decoded third data-carrying signal, of Conn, as modified by Williams, to conduct a wellbore operation, perform a drilling operation or adjust a drilling operation as taught by Barak. As both Conn and Barak teach filtering noise from a mud pulse telemetry system, both Conn and Barak teach that the mud telemetry system allows communicating downhole parameters to the surface and data from the surface to downhole tools, and as Barak explicitly teaches that such data can be used to control drilling, it would have been within routine skill to have used mud telemetry conveyed data to control a drilling operation. Such a use and operation would have been predictable with a reasonable expectation for success and no unexpected results.
Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 6/28/2022, with respect to the rejections of claims 1-16 have been fully considered but they are not persuasive. 
Applicants argue that the references fail to teach or render obvious the elements of claims 2 and 10, specifically none of them make any mention of identifying frequency peaks of any signal.  The examiner disagrees with applicants’ analysis and conclusions. It is noted that the cited reference does not use the exact terminology of applicants’ claims. However. the references disclose analyzing data from downhole sensors and modulating the signals to cancel unwanted signals and preserve desired signals. The examiner finds that the various frequency analysis, modulation, cancellation, and superimposing of signals, discloses the claimed recitation. It is noted that as a whole, the reference explicitly discusses frequency peaks throughout the disclosure.  
Applicants argue that the references fail to teach or render obvious the elements of claims 3 and 11 because they make no mention of any reference signal that does not include noise, comparison of the signals to the reference signal, and identifying the noise signal based upon that comparison. The examiner disagrees with applicants’ analysis and conclusions. It is noted that the cited reference does not use the exact terminology of applicants’ claims. However. the references disclose analyzing data from downhole sensors and modulating the signals to cancel unwanted signals and preserve desired signals. The examiner finds that the various frequency analysis, modulation, cancellation, and superimposing of signals, discloses the claimed recitation. It is noted that as a whole, the reference explicitly discusses initial data gathered by various downhole sensors.
Applicants argue that the references fail to teach or render obvious the elements of claims 4 and 12 because they make no mention of any reference signal when the RSS is running, comparison of the signals to the reference signal, and identifying the noise signal based upon that comparison. The examiner disagrees with applicants’ analysis and conclusions. It is noted that Williams is relied on for measuring, analyzing, and manipulating signal data gathered by downhole sensors and that Conn is relied upon to teach that the noise signal can be attributed to RSS pads. Applicants are  reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone .0number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/8/2022